ELLIOTT, J.
(dissenting). The facts of this case are truly stated in the original opinion. The former opinion, as does the opinion on rehearing, mentions the provisions of Act No. 20 of 1914, sec. 38 (amended by Act No. 38 of 1918), but overlooked to mention the further provisions of section 18, subd. 4 (amended by Act No. 85 of 1926), to the effect that:
“All compensation payments * * * shall mean and be defined. to be for injuries and only such injuries as are proven by competent evidence, of which there are or have been objective conditions or symptoms proven, not within the physical or mental control of the injured employee himself.”
I think the original opinion of this court herein correct, and dissent from that on rehearing for the reasons stated in the first opinion.